DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  In line 23 of claim 1, the claim should read “wherein the game award is based on the plurality of wagers associated with the selected spots.”  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

This subject matter eligibility analysis follows the latest guidance for Patent Subject Matter Eligibility Guidance. 
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Step 1: 
	Claims 1-20 are drawn to an apparatus.  
Thus, initially, under Step 1 of the analysis, it is noted that the claims are directed towards eligible categories of subject matter. 
Step 2A: 
Prong 1: Does the Claim recite an Abstract idea, Law of Nature, or Natural Phenomenon?  
Claims 1 - 8 are exemplary because they require substantially the same operative limitations of the remaining claims (reproduced below.) Examiner has underlined the claim limitations which recite the abstract idea, discussed in detail in the paragraphs that follow. 
Claim 1 (currently amended): A gaming system comprising:
a processor; and
a memory device that stores a plurality of instructions that, when executed by the processor, cause the processor to:
cause a communication, via a network, with a central server to transmit a video stream of a sporting event from the central server to the gaming system and cause a display, by a display device of the gaming system, of the sporting event;
responsive to a placement of a first wager on the sporting event and responsive to a placement of a plurality of second wagers on a play of a game, wherein at least two of the plurality of second wagers are different, cause a display, by the display device, of the play of the game along with the display of the sporting event, the game comprising a plurality of spots arranged in an array having at least five rows and five columns, each spot in the array associated with a single selected team participating in the sporting event, wherein each spot is associated with a separate one of the plurality of wagers, wherein the sporting event comprises two participating teams and the single selected team is based on a received player selection of said single selected team from the two participating teams, and
wherein each spot in the array is associated with that single selected team and not associated with the other participating team, determine, based on a plurality of outcomes of the selected team participating in the sporting event, any selected spots on the array, determine, based on any selected spots on the array a game award, wherein the game award is based the plurality of wagers associated with the selected spots, and
cause a display, by the display device, of the determined game award.



More specifically, under this grouping, the italicized limitations represent fundamental economic principles or practices, and managing interactions between people. For example, the italicized limitations are directed towards the presenting of wagering opportunities upon a sporting event and a second game wherein a player can wager upon events that are occurring in the sporting event as decided between two separate teams participating in the sporting event, wherein an award is determined based upon the outcomes of the wagers.  This represents a fundamental economic practice, namely, exchanging consideration based on odds and outcomes. The concept also falls under the grouping of managing personal behavior or relationships between people (including social activities, teaching, and following rules or instructions).  For example, rules or instructions to aid in the facilitation of players to engage in a wagering game. 
Prong 2: Does the Claim recite additional elements that integrate the exception in to a practical application of the exception? 
Although the claims recite additional limitations, these limitations do not integrate the exception into a practical application of the exception. For example, the claims require additional limitations as follow, (emphasis added): a processor, memory, a network, server, video stream and a display device (claim 1). An acceptor as per claim 7.
These additional limitations do not represent an improvement to the functioning of a computer, or to any other technology or technical field, (MPEP 2106.05(a)). Nor do they apply 
Step 2B: 
Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to conventional and routine computer implementation and mere instructions for implementing the abstract idea on generic computing devices.
For example, as pointed out above, the claimed invention recites additional elements facilitating implementation of the abstract idea. Applicant has claimed a processor, memory, a network, server, video stream and a display device.  However, all of these elements viewed individually and as a whole, are indistinguishable from conventional computing elements known in the art.) Therefore, the additional elements fail to supply additional elements that yield significantly more than the underlying abstract idea. 
As the Alice court cautioned, citing Flook, patent eligibility cannot depend simply on the draftsman’s art. Here, amending the claims with generic computing elements does not (in this Examiner’s opinion), confer eligibility. 
Regarding the Berkheimer decision, Wright et al (US 2006/0040742) establishes that these additional elements are generic: [0027] Referring now to FIG. 2, a data processing system 200 that the game hosting server 114 of FIG. 1, in accordance with some embodiments of the present invention, comprises input device(s) 202, such as a keyboard or keypad, a display 204, and a memory 206 that communicate with a processor 208. The data processing system 200 may further include a storage system 210, a speaker 212, and an input/output (I/O) data port(s) 214 that also communicate with the processor 208. The storage system 210 may include removable and/or fixed media, such as floppy disks, ZIP drives, hard disks, or the like, as well as virtual storage, such as a RAMDISK. The I/O data port(s) 214 may be used to transfer information between the data processing system 200 and another computer system or a network (e.g., the Internet). These components may be conventional components such as those used in many conventional computing devices, which may be configured to operate as described herein. (Wright 0027)
Steinke (US 2009/0231485) establishes that these additional elements are generic: [0055] In yet another example embodiment of the present invention, the display device further comprises a conventional video interface connected to said high resolution display contents decompression circuit to output said video data stream. The idea of this embodiment resides in providing an output interface in the display device to an external device recorder so that a decompressed video stream received from the mobile terminal can be to a conventional recording device, or to an additional conventional external display device. This embodiment can be used to store or record the display contents onto a video tape or DVD recorder connected to the display device in a standard data format. This implementation application may be used to record a video stream recorded with a camera in the mobile terminal and transferred via the display device onto a non-volatile memory device without using any computer devices, wherein the display device servers as the dongle of the preceding text. The conventional video interface may also be connected via a changeover switch to the display of the display device to enable the reproduction of a received conventional video stream on said display, which would enable the display device to display conventional video content received via the conventional video interface and (switched over) as a video output interface to an external device to output a decompressed video stream received as compressed display content via the bus connector from the mobile device. (Steinke 0055)
In a per-spin embodiment, each player starts the representative slot machine 300 in a conventional manner by providing a form of payment, for example, by depositing one or more coins or bills in a coin/bill acceptor 355, or inserting a credit card, debit card or smart card into a card reader 364. If the player inserts a player tracking card, the slot machine 300 will determine if the player is registered with a team. If the player is not registered with a team, the player can play the slot machine 300 in a conventional manner. (Walker 8:45-54)
Therefore, these elements fail to supply additional elements that yield significantly more than the underlying abstract idea.   Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Moreover, the claims do not recite improvements to another technology or technical field. Nor, do the claims improve the functioning of the underlying computer itself -- they merely recite generic computing elements. Furthermore, they do not effect a transformation of a particular article to a different state or thing: the underlying computing elements remain the same. 
		Concerning preemption, the Federal Circuit has said in Ariosa Diagnostics, Inc., V. Sequenom, Inc., (Fed Cir. June 12, 2015):
The Supreme Court has made clear that the principle of preemption is the basis for the judicial exceptions to patentability. Alice, 134 S. Ct at 2354 (“We have described the concern that drives this exclusionary principal as one of pre-emption”). For this reason, questions on preemption are inherent in and resolved by the § 101 analysis. The concern is that “patent law not inhibit further Id. (internal quotations omitted). In other words, patent claims should not prevent the use of the basic building blocks of technology—abstract ideas, naturally occurring phenomena, and natural laws. While preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility. In this case, Sequenom’s attempt to limit the breadth of the claims by showing alternative uses of cffDNA outside of the scope of the claims does not change the conclusion that the claims are directed to patent ineligible subject matter. Where a patent’s claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, as they are in this case, preemption concerns are fully addressed and made moot. (Emphasis added.)

For these reasons, it appears that the claims are not patent-eligible under 35 USC §101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 – 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeile et al (US 5,683,090) in view of in view of Vasilikakis et al (US 2014/0068659) in view of Triplett (US 10,438,449) in view of Smith (US 2013/0267298).
As per claim 1, 
a processor; and (Zeile 4:15 – 19)
a memory device that stores a plurality of instructions that, when executed by the processor, cause the processor to: (Zeile 4:15 – 19)
responsive to a placement of a …wager on a play of a game, (Zeile 4:36 – 40; 8:59 – 67) cause a display, by the display device, of the play of the game … sporting event, the game comprising a     comprising a plurality of spots arranged in and array having at least five rows and five columns, each spot in the array associated with a …selected team participating in the sporting event, wherein the sporting event comprises two participating teams and… (Zeile discloses the use of a   game that is displayed wherein the game comprises events that correspond to real life events that a selected team makes in a sports event) (Zeile discloses a game wherein two teams are selected and associated with the array of spots.  Thus each spot is associated with a selected team) (Zeile 9:4 – 14)
determine, based on a plurality of outcomes of the selected team participating in the sporting event, any selected spots on the   array, (Zeile 10:45 – 64)
determine, based on any selected spots on the array a game award, and (Zeile 10:45 – 64)
cause a display, by the display device, of the determined   game award. (Zeile 10:45 – 11:5)
Zeile fails to specifically disclose:
“cause a communication, via a network, with a central server to transmit a video stream of a sporting event from the central server to the gaming system and cause a display, by a display device of the gaming system, of the sporting event; responsive to a placement of a first wager on the sporting event and…” or “…along with the display of the sporting event…”

Zeile also fails to disclose a game that is responsive to the placement of a plurality of second wagers, wherein at least two of the plurality of second wagers are different and wherein each spot is associated with one of the plurality of wagers and “wherein the game award is based the[sic] plurality of wagers associated with the selected spots,”
However, Vasilikakis discloses a game system wherein a live event such as a sporting event is streamed to a client device over a network, wherein the client device comprises multiple display areas wherein one area displays the streamed live event and there are also displayed a plurality of other areas that further display games wherein the player can make place wagers.  Vasilikakis discloses that these other games may be live betting games that are related to the displayed live event wherein the players may place bets upon the games related to the streamed event, thus bet upon the live event. (Vasilikakis 0065, 0066, 0067, 0071, 0072, 0073, 0095, 0109 – 0119, 0153 – 0158, 0166 (emphasis added))
It would be obvious to one of ordinary skill in the art, at the time of filing, to modify Zeile in view of Vasilikakis to provide a game system wherein players may view a live event and place first and second wagers upon the live event and other games or types of games that are related to the displayed live event such as a sporting event.  This would be beneficial as the system would be able to offer multiple different wagering opportunities to the player of the game device to keep them interested in the displayed live event thus further generating revenue for the gaming establishment.
Triplett discloses a bingo type game wherein electronic cards, comprising a five by five matrix of spots corresponding to live sports game outcomes, are generated.  Triplett discloses wherein the spots that are on each card can be modified to relate or be associated with a single selected team such as a player themselves selects which bingo card they would like to play (Triplett 7:16 – 18), thus Triplett teaches that a card consisting of one team only is able to be selected by the player) (Triplett Fig 4, showing a card associated with only outcome for the Arizona Cardinals). 
It would be obvious to one of ordinary skill in the art, at the time of filing, to modify Zeile in view of Triplett to provide a bingo type game wherein the player selects a single bingo type card having only has outcomes according to one selected sports team.  This would provide a way for the game administrator to modify or adjust the odds of a player achieving a winning outcome according to the live game and the card they are utilizing to play the game. Allowing a player the choice to select between two teams would allow be advantageous for the player as they can select which team they think will have a higher probability of achieving the outcomes associated with the bingo card.
In a similar field of endeavor, Smith discloses a bingo type game wherein the player makes multiple wagers for a single bingo card.  Specifically Smith discloses that the player can make a plurality of individual wagers upon all the spots of the bingo card by wagering upon every column and every row. Thus each spot is associated with the plurality of player made wagers.  The player is awarded an award based on the plurality of wagers associated with the various specific outcomes (Smith 0024).

As per claim 2, wherein one of the plurality of spots is associated with a selected participant of the single selected team participating in the sporting event, and wherein when executed by the processor, the instructions cause the processor to determine, based on one of the plurality of outcomes associated with the selected participant of the single selected team participating in the sporting event, if the spot on the array associated with the selected participant is selected. (Combination of Zeile in view of Triplett wherein Triplett discloses a bingo type game wherein cards can be modified to include selections for one team only as applied above, Zeile discloses the determination of a selected player “spot” being selected in response to a particular game outcome occurring in the sports game in relation to that particular player) (Zeile Fig 3, #33 “player 32 assist”)
As per claim 3, wherein one of the plurality of spots is associated with a selected participant position of the single selected team participating in the sporting event, and wherein when executed by the processor, the instructions cause the processor to determine, based on one of the plurality of outcomes of associated with the selected participant position of the single selected team participating in the sporting event, if said spot on the array associated with the selected participant position is selected. (Combination of Zeile in view of Triplett wherein Triplett discloses a bingo type game wherein cards can be modified to include selections for one team only as applied above, Zeile discloses the determination of a selected player position “spot” being selected in response to a particular game outcome occurring 
As per claim 4, wherein a plurality of spots are associated with a plurality of selected jersey numbers of the single selected team participating in the sporting event, and wherein when executed by the processor, the instructions cause the processor to determine, based on any one of the plurality of outcomes of the selected jersey numbers of the single selected team participating in the sporting event, if said spots on the   array associated with the selected jersey numbers are selected. (Combination of Zeile in view of Triplett wherein Triplett discloses a bingo type game wherein cards can be modified to include selections for one team only as applied above, Zeile discloses the determination of a selected player number “spot” being selected in response to a particular game outcome occurring in the sports game in relation to that particular player number) (Zeile Fig 3, #33 “player 32 assist”)
As per claim 5, wherein a plurality of   spots are associated with a plurality of actions performed by the single selected team participating in the sporting event, and wherein when executed by the processor, the instructions cause the processor to determine, based on any occurrences of any of the actions of the single selected team participating in the sporting event, if said spots on the   array associated with the actions are selected. (Combination of Zeile in view of Triplett wherein Triplett discloses a bingo type game wherein cards can be modified to include selections for one team only as applied above, Zeile Fig 3)
As per claim 6, wherein the sporting event is selected from the group consisting of: a live sporting event, a historic sporting event, and an electronic sporting event. (Zeile 4:55 – 67)
As per claim 7, further comprising an acceptor, wherein when executed by the processor, the plurality of instructions cause the processor to, responsive to a physical item being received via the acceptor, modify a credit balance based on a monetary value associated with the received physical item, 
As per claim 8, wherein the display device comprises part of a mobile device in communication with the processor via a wireless network. (Zeile 5:14 – 19, 45 – 55)
Claim 9 – 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeile et al (US 5,683,090) in view of Triplett (US 10,438,449) in view of Vasilikakis et al (US 2014/0068659) in view of Jacobson (US 4,953,873).
As per claim 9, 
a processor; and (Zeile 4:15 – 19)
a memory device that stores a plurality of instructions that, when executed by the processor, cause the processor to: (Zeile 4:15 – 19)
responsive to a placement of a “second” wager on a play of a game, (Zeile 4:36 – 40; 8:59 – 67) cause a display, by the display device, of the play of the game … sporting event, the game comprising a plurality of spots arranged in an array having at least five rows and at least five columns, each spot of the array associated with an action that can occur in the sporting event … (Zeile discloses the use of a  five by five game array that is displayed wherein the array comprises events that correspond to real life events that take place in a sports game) (Zeile 9:4 – 14)
determine, based on a plurality of outcomes of the selected team participating in the sporting event, any selected spots on the   array, (Zeile 10:45 – 64)
determine, based on any selected spots on the   array a   game award, and (Zeile 10:45 – 64)
cause a display, by the display device, of the determined   game award. (Zeile 10:45 – 11:5)
Zeile fails to disclose:
… wherein the spots of the array are arranged into a plurality of different groups of actions that can all be performed by a selected single participant in the sporting event, wherein each of the actions 
Or “cause a communication, via a network, with a central server to transmit a video stream of a sporting event from the central server to the gaming system and cause a display, by a display device of the gaming system, of the sporting event; 
responsive to a placement of a first wager on the sporting event by a player and…” or “…along with the display of the sporting event…”
…wherein the received selection of the single one of the participants is based on a participant in a fantasy sports team of the player,…
Triplett discloses a bingo type game wherein electronic cards, comprising a five by five matrix of spots corresponding to live sports game outcomes, are generated.  Triplett discloses wherein the spots that are on each card can be modified to relate or be associated with a single selected team such as a visiting or home team. Triplett discloses that each card can be randomly associated with 44 possible outcomes as found in Table 1.  These outcomes are associated with football plays or outcomes that would be generated by either home or visiting team, i.e. rushing TD vs Defensive holding/pass interference.   Triplett discloses that it may be desirable to modify the game odds by “increasing or decreasing the number and likelihood of possible game outcomes and/or including game outcomes associated with the home team or visiting team only…”. (Triplett 6:41 – 47).  Thus as can be seen Triplett discloses the possibility of some cards being associated with game outcomes from both teams and just one team only. (Triplett 6:35 – 52, Table 1).  Triplett further discloses that the bingo gaming method wherein the player is a part of a fantasy sports league wherein the player selects cards bingo cards 
It would be obvious to one of ordinary skill in the art, at the time of filing, to modify Zeile in view of Triplett to provide a bingo type game wherein a single card only has outcomes according to one selected sports team and wherein the selected participant is from the player’s fantasy sport team.   This would provide a way for the game administrator to modify or adjust the odds of a player achieving a winning outcome according to the live game and the card they are utilizing to play the game.  
Vasilikakis discloses a game system wherein a live event such as a sporting event is streamed to a client device over a network, wherein the client device comprises multiple display areas wherein one area displays the streamed live event and there are also displayed a plurality of other areas that further display games wherein the player can make place wagers.  Vasilikakis discloses that these other games may be live betting games that are related to the displayed live event wherein the players may place bets upon the games related to the streamed event, thus bet upon the live event. (Vasilikakis 0065, 0066, 0067, 0071, 0072, 0073, 0095, 0109 – 0119, 0153 – 0158, 0166 (emphasis added))
It would be obvious to one of ordinary skill in the art, at the time of filing, to modify Zeile in view of Triplett in further view of Vasilikakis to provide a game system wherein players may view a live event and place first and second wagers upon the live event and other games or types of games that are related to the displayed live event such as a sporting event.  This would be beneficial as the system would be able to offer multiple different wagering opportunities to the player of the game device to keep them interested in the displayed live event thus further generating revenue for the gaming establishment.
Jacobson discloses a wagering game wherein the game comprises a game board similar to a   game board wherein spots are created out of a displayed grid.  Jacobson discloses a board comprising 
It would be obvious to one of ordinary skill in the art, at the time of filing, to modify Zeile in view of Triplett view of Vasilikakis in further view of Jacobson to create a game board that a player wagers upon wherein the board comprises groups of actions that spots associated with a particular group or category comprise a variation of the action.  This would enable a player to easily locate a particular spot that they may have on their game board.
As per claim 10, wherein for one of the plurality of different groups of actions, each spot associated with the variation of said action of said group comprises a variation of the selected single participant comprising one of a player that performs said action and a player position that performs said action. (Combination of Zeile in view of Jacobson; Combination of Zeile in view of Triplett wherein Triplett discloses a bingo type game wherein cards can be modified to include selections for one team only as applied above,  Zeile discloses the use of players or teams receiving penalties similar to the penalties of Jacobson) (Zeile Fig 3)
As per claim 11, wherein for one of the plurality of different groups of actions, each spot associated with the variation of said action of said group comprises a variation of a numerical parameter that partially quantifies said action. (Jacobson discloses numerical parameters that quantifies the actions) (Jacobson Fig 2)
As per claim 12, wherein one of the   spots is associated with an action that can be accumulated during multiple plays of the sporting event. (Zeile discloses a Goalie shut out action on a   spot.  In order to get this spot multiple attempted plays of the game would need to take place until the end of the game in order to achieve this spot) (Zeile Fig 3)
As per claim 13, further comprising an acceptor, wherein when executed by the processor, the plurality of instructions cause the processor to, responsive to a physical item being received via the 
As per claim 14, wherein the display device comprises part of a mobile device in communication with the processor via a wireless network. (Zeile 5:14 – 19, 45 – 55)
Claim(s) 15 - 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeile et al (US 5,683,090) in view of Triplett (US 10,438,449) in view of Vasilikakis et al (US 2014/0068659).
As per claim 15, 
a processor; and (Zeile 4:15 – 19)
a memory device that stores a plurality of instructions that, when executed by the processor, cause the processor to: (Zeile 4:15 – 19)
responsive to a placement of a “second” wager on a play of a game, (Zeile 4:36 – 40; 8:59 – 67) cause a display, by the display device, of the play of the game … sporting event, the game comprising a plurality of spots arranged in an array having at least five rows and at least five columns, each spot of the array associated with one of a plurality of different events that can all be performed by a selected participant in a the sporting event … (Zeile discloses the use of a  five by five game array that is displayed wherein the array comprises events that correspond to real life events that take place in a sports game performed by a participant) (Zeile 9:4 – 14)
determine, based on a plurality of outcomes of the selected team participating in the sporting event, any selected spots on the array, (Zeile 10:45 – 64)
determine, based on any selected spots on the array a game award, and (Zeile 10:45 – 64)
cause a display, by the display device, of the determined   game award. (Zeile 10:45 – 11:5)
Zeile fails to disclose the following:

responsive to a placement of a first wager on the sporting event by a player and…” or “…along with the display of the sporting event…”
… wherein the selected participant is based on a received selection of a single selected participant of a plurality of participants in the sporting event, wherein the received selection of the single participant is based on a participant in a fantasy sports team of the player, and wherein each spot in the array being associated with that single selected 6Response to Final Office Action Application No. 16/424,896 participant of the plurality of participants and not associated with any other participant of the plurality of participants in the sporting event, …wherein the received selection of the single one of the participants is based on a participant in a fantasy sports team of the player,…
Triplett discloses a bingo type game wherein electronic cards, comprising a five by five matrix of spots corresponding to live sports game outcomes, are generated.  Triplett discloses wherein the spots that are on each card can be modified to relate or be associated with a single selected team such as a visiting or home team. Triplett discloses that each card can be randomly associated with 44 possible outcomes as found in Table 1.  These outcomes are associated with football plays or outcomes that would be generated by either home or visiting team, i.e. rushing TD vs Defensive holding/pass interference.   Triplett discloses that it may be desirable to modify the game odds by “increasing or decreasing the number and likelihood of possible game outcomes and/or including game outcomes associated with the home team or visiting team only…”. (Triplett 6:41 – 47).  Thus as can be seen Triplett discloses the possibility of some cards being associated with game outcomes from both teams and just one team only. (Triplett 6:35 – 52, Table 1).  Triplett further discloses that the bingo gaming method wherein the player is a part of a fantasy sports league wherein the player selects cards bingo cards 
It would be obvious to one of ordinary skill in the art, at the time of filing, to modify Zeile in view of Triplett to provide a bingo type game wherein a single card only has outcomes according to one selected sports team and wherein the selected participant is from the player’s fantasy sport team.   This would provide a way for the game administrator to modify or adjust the odds of a player achieving a winning outcome according to the live game and the card they are utilizing to play the game.  
Vasilikakis discloses a game system wherein a live event such as a sporting event is streamed to a client device over a network, wherein the client device comprises multiple display areas wherein one area displays the streamed live event and there are also displayed a plurality of other areas that further display games wherein the player can make place wagers.  Vasilikakis discloses that these other games may be live betting games that are related to the displayed live event wherein the players may place bets upon the games related to the streamed event, thus bet upon the live event. (Vasilikakis 0065, 0066, 0067, 0071, 0072, 0073, 0095, 0109 – 0119, 0153 – 0158, 0166 (emphasis added))
It would be obvious to one of ordinary skill in the art, at the time of filing, to modify Zeile in view of Triplett in further view of Vasilikakis to provide a game system wherein players may view a live event and place first and second wagers upon the live event and other games or types of games that are related to the displayed live event such as a sporting event.  This would be beneficial as the system would be able to offer multiple different wagering opportunities to the player of the game device to 
As per claim 16, wherein each of the plurality of spots is associated with a different one of the plurality of different events that can be performed by the single selected participant in the sporting event. (Zeile 9:4 – 14, Fig 3, Combination of Zeile in view of Triplett, wherein Triplett discloses a bingo type game wherein cards can be modified to include selections for one team only as applied above with respect to claim 15,)
As per claim 17, wherein two of the plurality of spots are each associated with a same one of the plurality of different events that can be performed by the single selected participant in the sporting event. (Zeile discloses at least two spots that can be performed by the same player such as Player 7 goal and “hat trick (any player)”. (Zeile Fig 3). (Combination of Zeile in view of Triplett wherein Triplett discloses a bingo type game wherein cards can be modified to include selections for one team only as applied above,)
As per claim 18, wherein the sporting event is selected from the group consisting of: a live sporting event, a historic sporting event, and an electronic sporting event. (Combination of Zeile in view Triplett as applied to claim 15, Triplett discloses a live sporting event) (Triplett 7:25 - 29) 
As per claim 19, 
further comprising an acceptor, wherein when executed by the processor, the plurality of instructions cause the processor to, responsive to a physical item being received via the acceptor, modify a credit balance based on a monetary value associated with the received physical item, and responsive to a cashout input being received, cause an initiation of any payout associated with the credit balance. (Zeile Fig 7, 8, 4:32 – 44, 8:56 – 9:14, 10:65 – 11:5)
As per claim 20, 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 - 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to the Applicant’s arguments that the Examiner is using improper hindsight in the rejection of claims 1 – 8, claims 9 – 14, and 15 – 20.  The Examiner respectfully disagrees and notes the Applicant fails to provide any reasoning other than the allegation as to how impermissible hindsight is being used to construct the claimed invention.  The Examiner notes that “However, "[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper." In re McLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971).” (MPEP 2145(X)(A))
Regarding the amended limitations of claims 9 and 15 that state “wherein the received selection of the single participant is based on a participant in a fantasy sports team of the player”, the Examiner points to the above cited portions of Triplett that teach the single participant being based on a fantasy sports team of the player.  Triplett teaches the player selecting a team for fantasy league participation that corresponds to the selected team card. (Triplett 7:38 – 61)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS A WILLIAMS whose telephone number is (571)272-5911.  The examiner can normally be reached on Mon-Fri 8am - 4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAW/Examiner, Art Unit 3715                                                                                                                                                                                                    12/14/21

/KANG HU/Supervisory Patent Examiner, Art Unit 3715